 1

 2

 3

 4

 5

 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          Case No.: 1:20-MC-00002-AWI-SKO
12                Plaintiff,                            [PROPOSED] ORDER ADOPTING FINDINGS
                                                        AND RECOMMENDATIONS AND FINAL
13          v.                                          ORDER OF GARNISHMENT
14   DANA LANTHIER,                                     Criminal Case No.: 1:10-CR-00214-LJO
15                Defendant and Judgment Debtor.

16   JANNEY MONTGOMERY SCOTT LLC,
     (and its Successors and Assignees)
17
                  GARNISHEE.
18

19          On January 10, 2020, the United States filed an Application for Writ of Continuing Garnishment
20 (retirement accounts) against defendant and judgment debtor Dana Lanthier’s (“Lanthier”) property and

21 accounts. Doc. 1. The Clerk of the Court issued the Writ and Clerk’s Notice of Instructions to the

22 Judgment Debtor. Doc. 3, 5. The United States served the Writ and related documents on Janney

23 Montgomery Scott LLC (“Garnishee”) and Lanthier. Doc. 2, 4.

24          On January 23, 2020, the Garnishee filed its Acknowledgment of Service and Answer of
25 Garnishee stating that Garnishee is in possession of a Roth IRA retirement plan in which Lanthier has an

26 interest, with an approximate value of $9,094.65. Doc. 6. Lanthier did not file a claim of exemption to
27 the proposed garnishment, did not object to the Garnishee’s answer, did not request a hearing, and did

28 not otherwise object to the United States’ garnishment action.



30 FINAL ORDER OF GARNISHMENT                       1
 1          Pursuant to 28 U.S.C. § 636(b)(1) and Local Rule 302, on February 12, 2020, the Magistrate

 2 Judge issued findings and recommendations that recommended that the United States’ request for final

 3 order of garnishment be granted and ordered that any objections were due within fourteen (14) days after

 4 service. Doc. 9. The United States served the findings and recommendations on Lanthier on February

 5 12, 2020. Doc. 10. Lanthier did not object and the time to do so has passed.

 6          In accordance with 28 U.S.C. § 636(b)(1)(C), the Court has conducted a de novo review of the

 7 case. Having carefully reviewed the entire file, the Court concludes that the Magistrate Judge’s findings

 8 and recommendations are supported by the record and by proper analysis.

 9          Accordingly, IT IS HEREBY ORDERED that:

10          1.     The United States’ Request for Findings and Recommendations for Final Order of

11                 Garnishment, (Doc. 7) is GRANTED;

12          2.     Garnishee Janney Montgomery Scott LLC is directed to pay the Clerk of the United

13                 States District Court $8,458.33 of the funds in the accounts held by Garnishee, in which

14                 Dana Lanthier aka Dana Milgrim has an interest within fifteen (15) days of the filing of

15                 this Order;

16          3.     Payment shall be made in the form of a cashier’s check, money order or company draft,

17                 made payable to the Clerk of the Court and delivered to the United States District Court,

18                 Eastern District of California, 501 I Street, Room 4-200, Sacramento, California 95814.

19                 The criminal docket number (1:10-CR-00214-LJO) shall be stated on the payment

20                 instrument;

21          4.     The Court shall retain jurisdiction to resolve matters through ancillary proceedings in the

22                 case, if necessary; and

23          5.     This garnishment shall be terminated when the payment is deposited with the Clerk of the

24                 Court.

25 IT IS SO ORDERED.

26
     Dated: March 2, 2020
27                                              SENIOR DISTRICT JUDGE

28


      FINAL ORDER OF GARNISHMENT                        2
30
